DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed with RCE on 09/01/2021.
The present application claims priority to Russian Patent 2,652,443 filed on 07/17/2017.
Claims 1, 4-8, 11-15, 18, 20 and 22-26 are pending while claims 2-3, 9-10, 16-17, 19 and 21 have been canceled.
Claims 1, 4-8, 11-15, 18, 20 and 22-26 have been examined.
Examiner called Michael Fainberg on 03/07/2022 at 212-484-3927 on the record in an effort to get clarification, but no response has been received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 11-15, 18, 20 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “verifying the authenticity of the electronic ballot, wherein the verification is based at least in part on a determination of network traffic capacity and the stability of a network channel between at least the hardware processor and at least one computing device associated with an election observer of the election.”  Although the Applicant’s Specification discloses,
“In yet another variant embodiment of the system, the user verification includes determining on the basis of the user identification data the technical possibility of participating with the use of the user's computing device 301 as a voter 101 in the balloting announced by the election organizer 104. This action is aimed at determining several factors relating to whether the voter 101, using the available computing devices, is able to participate in the balloting organized by the election organizer 104. In one aspect, this action may determine whether the computing resources are sufficient in the voter's computing device 301 to cast the ballot of the voter 101 in the voting process (for example, is there sufficient performance, main memory, and so forth. In another aspect, this action is aimed at determining whether the voter's computing device 301 meets the requirements of information security (e.g., is antivirus software running on said computing device, guaranteeing an absence of malware applications on the voter's computing device 301.) In one aspect, this action is further aimed at determining are the network resources enough to obtain data from the computing device of the balloting organizer 304 and to send data to the computing device of the observer 303 (e.g., is the traffic capacity and stability of the network channel to the computing devices of the balloting organizer 304 and observers 303 sufficient).” (PGPub, Par. 149 as similarly 155)
The Specification do not disclose the claim language as claimed.  That is, the Specification does not disclose that the verifying the authenticity of the electronic ballot is based on a determination of network traffic capacity and the stability of a network channel between at least the hardware processor and at least one computing device associated with an election observer of the election rather it is the user verification that involves in determining several factors such as determining are the network resources.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claims 8 and 15 are also rejected based on the same rational.
Claims 4-7, 11-14, 18, 20 and 22-26 are also rejected as each depend on claims 1, 8 and 15 respectively.
Claim 8 recite “A system for voting in an election using electronic balloting, the system comprises: a processor of a user device configured to: receive a unified balloting key… verify the unified balloting key… present the unified balloting key… obtain a user private key… receive user input selecting one of a plurality of candidates… generate an electronic ballot for the user… verify the authenticity of the electronic ballot… transmit the generated electronic ballot…”  Although the Applicant’s Specification discloses,
“In yet another example, after the start of the balloting, the voter 101 has an opportunity by using their voter 101 device to select one of the candidates 102. After confirming the choice, the identifier of the selected candidate 102 is determined and encrypted by the unified balloting key obtained by the voter 101 on their voter 101 device from the balloting organizer 104 before the start of the balloting. The encrypted identifier of the candidate 102 is signed by the digital voter 101 signature, obtained from the balloting organizer after the registration of that voter 101. The data received constitutes the ballot cast, which is sent to the ballot registration module 130.” (PGPub, Pars. 77)
The Specification do not disclose the claim language as claimed.  That is the claim is presented as one device (the system comprises: a processor) performing all the recited steps in the claim, but the specification discloses a voter device perfuming some of the recited steps as pointed out in Par. 77.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claim 15 is also rejected based on the same rational.
Claims 11-14, 18 and 20 are also rejected as each depend on claims 8 and 15 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Neff, C (US 2007/0189519); Neff discloses receiving, by a hardware processor, a unified balloting key associated with the election (Figs. 2-3; Pars. 14–18, 24 and 57); verifying the unified balloting key based on private keys for at least two election observers; presenting the unified balloting key to the user, responsive to positive result of the verification; obtaining, by a hardware processor, private key associated with a user based on voter (“user”) identification information of the user (Pars. 23, 33 and 128); receiving, by a hardware processor, user input selecting one of a plurality of candidates in the election (Figs. 2-3; Pars. 43-50); generating, by a hardware processor, an electronic ballot for the user comprising (Figs. 2-3; Pars 13-18, 23–26, 43–50, 57, 96-110, 128) data specifying the selected candidate using the unified balloting key and the user private key (Fig. 3; Pars. 43-55, 67-69, 83-88, 128), wherein the electronic ballot comprises a digital signature obtained by hashing the voter identification information then encrypting the hash with the user’s private key (Pars. 23–26, 44-55, 112-122 and 128), and wherein the electronic ballot comprises an encrypted candidate identifier comprising a prime number associated with the selected candidate (Pars. 14–18, 44-55, 67-69, 83-88, 110-115, 128); verifying the authenticity of the electronic ballot (Fig. 3; Pars. 112-113), wherein the verification is based at least in part on a determination of network traffic capacity and the stability of a network channel between at least the hardware processor and at least one computing device associated with an election observer of the election; and transmitting, by a hardware processor, the generated electronic ballot to the at least one computing device associated with the election observer of the election, after verifying the authenticity of the electronic ballot wherein the 
PGPub Saito, et al., (US 2007/0016783); Saito discloses using digital signature (Pars. 42 and 45).
PGPub Backert et al. (US 2015/0310686); Backert discloses wherein the obtained digital signature comprises a public key provided to the election observer to verify the vote cast by the user and a private key used to sign the vote cast by the user (Fig. 2C; Pars. 89, 120).
PGPub Ernest et al.  (US 2017/0109955); Voters’ votes that are cryptographically signed and verified in a distributed system (Abstract, Figs. 1-3; Pars. 27-28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                            

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685